MEMORANDUM **
Boyd Livingston appeals from the sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Livingston contends that the district court abused its discretion by imposing a renewed term of supervised release because he has neither the inclination nor the aptitude to succeed under supervision. We conclude that the 49-month term of supervised release is reasonable in light of, among other things, the need to protect the public. See United States v. Hurt, 345 F.3d 1033, 1035-36 (9th Cir.2003); see also United States v. Cope, 527 F.3d 944, 952 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.